Citation Nr: 0432684	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  99-04 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for memory loss.

2.  Entitlement to service connection for bruxism.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran had active duty from May 1953 to September 1953.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which denied the benefits sought on 
appeal.

In an April 2003 decision, the Board denied service 
connection for memory loss, bruxism, and headaches.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a July 2004 Order, 
the Court vacated the Board's decision and remanded the 
matter back to the Board for development consistent with the 
parties' Joint Motion for Remand (Joint Motion).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran claims that he developed memory loss, bruxism, 
and headaches as a result of electroshock treatments he 
received while on active duty in 1953.  Pursuant to the Joint 
Motion, however, additional development is needed before the 
Board can adjudicate these claims. 

The Joint Motion pointed out that the case should be remanded 
to obtain adequate medical examinations or opinions in 
compliance with VA's duty to assist.  The Secretary has a 
duty to assist claimants, which includes "providing a 
medical examination or obtain a medial opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2004). 

In denying service connection for memory loss, the Board 
relied on VA examination reports dated in November 1997.  As 
indicated in the Joint Motion, in these reports, however, the 
examiners noted that the veteran's medical records were not 
available for review and no medical opinion was ever provided 
for the memory loss claim.  Therefore, as pointed out in the 
Joint Motion, the veteran should be provided a VA medical 
examination to determine whether he suffers from a disability 
manifested by memory loss that is related to service, to 
include electroshock treatment in 1953.  The examiner must 
base his or her opinion on a review of the claims folder. 

The Joint Motion also noted that the Board relied on a 
November 1997 VA dental examination in denying the veteran's 
claim for service connection for bruxism.  In that 
examination report, however, the examiner noted that no 
medical records were available for review.  As such, the 
veteran should be afforded a new VA dental examination to 
determine whether his bruxism is related to service.  Prior 
to rendering an opinion, the examiner must review the 
veteran's claims folder.  

The veteran should also be afforded a VA examination to 
determine whether he suffers from headaches as a result of 
electroshock therapy in service.  The Joint motion pointed 
out that the Board's reliance on a September 2002 VA 
examination was misplaced, because the report lacked any 
reference to the examiner having reviewed the claims folder; 
moreover, the examiner failed to cite to any reference from 
the claims folder other than the time lapse between the 
veteran's period of service and the first documented 
complaints of headaches many years after service.  A new VA 
examination is therefore required. 

Finally, the Board notes that VA was put on notice that the 
veteran may be receiving Social Security Administration (SSA) 
benefits.  For instance, the veteran's October 1997 claim as 
well as a November 1997 VA mental disorders examination 
indicated that the veteran had either applied for or was 
entitled to receive SSA benefits.  It does not appear, 
however, that any attempt has been made to obtain these 
records.  The RO should therefore attempt to obtain any SSA 
records which pertain to the veteran. 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should request and obtain any 
Social Security Administration (SSA) 
records pertaining to the veteran, 
including all medical records which 
formed the basis of any decision 
rendered.  Efforts to obtain these 
records should also be documented, and 
any evidence received in response to this 
request should be associated with the 
claims folder.

2.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine whether he has a disability 
manifested by memory loss as a result of 
service.  The claims file, including the 
service medical records, must be provided 
to and reviewed by the examiner in 
connection with the examination.  That 
review must be documented in the 
examiner's report.  Following a review of 
the veteran's claims file and completion 
of the examination, the examiner should 
render an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the veteran 
has a disability manifested by memory 
loss as a result of service, to include 
electroshock therapy administered in 
service.  The examination report should 
include the complete rationale for all 
opinions expressed.  

3.  The RO should schedule the veteran 
for a VA dental examination to determine 
whether he suffers from bruxism as a 
result of service.  The claims file, 
including the service medical records, 
must be provided to and reviewed by the 
examiner in connection with the 
examination.  That review must be 
documented in the examiner's report.  
Following a review of the veteran's 
claims file and completion of the 
examination, the examiner should render 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or greater) that the veteran suffers from 
bruxism as a result of service, to 
include electroshock therapy administered 
in service.  The examination report 
should include the complete rationale for 
all opinions expressed

4.  The RO should schedule the veteran 
for a VA neurological examination to 
determine whether he suffers from 
headaches as a result of service.  The 
claims file, including the service 
medical records, must be provided to and 
reviewed by the examiner in connection 
with the examination.  That review must 
be documented in the examiner's report.  
Following a review of the veteran's 
claims file and completion of the 
examination, the examiner should render 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or greater) that the veteran suffers from 
headaches as a result of service, to 
include electroshock therapy administered 
in service.  The examination report 
should include the complete rationale for 
all opinions expressed.  If a negative 
opinion is provided, the examiner must 
cite to evidence in the record which 
supports his or her opinion.

5.  The RO should then review the 
examination reports to ensure that they 
comply with this remand.  If deficient in 
any manner, the RO must implement 
corrective procedures at once.

6.  When the development requested has 
been completed, the RO should 
readjudicate the issues on appeal on the 
basis of all the evidence of record, as 
well as all pertinent laws and 
regulations.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case.  
Thereafter, the veteran and his 
representative must be afforded an 
appropriate opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development and to comply with an order of the Court.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




